Citation Nr: 1547710	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-10 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for traumatic brain injury (TBI).

2.  Entitlement to a rating higher than 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel
INTRODUCTION

The Veteran served on active duty from January 1972 to December 1975.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned in July 2015.  A transcript of the hearing is associated with the claims file.

The Veteran was denied service connection for a psychiatric disability, Parkinsonism, and headaches, all secondary to TBI, in a December 2014 rating decision.  He filed a May 2015 notice of disagreement to that denial and was given a statement of the case in August 2015.  He has not yet perfected his appeal on these issues and, thus, the Board does not have jurisdiction over them.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's residuals of TBI have been characterized by no more than level 1 impairment in any of the facets of TBI delineated in the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Specifically, his residuals of TBI have included subjective complaints of memory loss and difficulties with concentration, attention, and executive functions, and subjective symptoms have been described as three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships.  There is no evidence of impaired judgment, social interactions, motor activity, visual spatial orientation, communication, or consciousness.  Likewise, he has consistently been fully oriented.

2.  The Veteran's service connected lumbosacral strain has been asymptomatic throughout the appeal period.  His current low back symptoms of pain, inconsistent reports of muscle spasm that was not severe enough to result in an abnormal gait or abnormal spine contour, limitation of flexion to no less than 50 degrees, and combined range of motion of no less than 145 degrees have been attributed to an intercurrent injury.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for traumatic brain injury (TBI) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code (DC) 8045 (2015).

2.  The criteria for an evaluation in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See September 2012 letter.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2015 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TBI

The Veteran was originally granted service connection for residuals of a head injury in a July 1976 rating decision, which assigned a 10 percent rating effective December 16, 1975.  The Veteran filed an earlier claim for an increased rating in  August 2009, which was denied in a January 2010 rating decision.

The Veteran filed the current claim for an increased rating in August 2012.

Disability ratings are assigned in accordance with the VA's Schedule for Rating disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of traumatic brain injury (TBI) are rated under Diagnostic Code (DC) 8045.  38 C.F.R. § 4.124a.  Under this diagnostic code, there are three main areas of dysfunction that may result from a traumatic brain injury (TBI) and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified (hereinafter "Not Otherwise Classified Table").

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the Not Otherwise Classified Table.  However, any residual with a distinct diagnosis,  such as migraine headache or Meniere's disease, that may be evaluated under another diagnostic code must be separately  evaluated, rather than under this Table; even if that diagnosis is based on subjective symptoms.  See 38 C.F.R. § 4.124a.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the Not Otherwise Classified Table.

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, DC 8045, that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the Not Otherwise Classified Table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The Not Otherwise Classified Table contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity, however. The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

There may be an overlap of manifestations of conditions evaluated under the Not Otherwise Classified Table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  38 C.F.R. § 4.124a, DC 8045 Note (1).  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a , DC 8045 Note (2).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. 38 C.F.R. § 4.124a , DC 8045 Note (3).  These activities are distinguished from "Activities of daily  living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of  functioning.  38 C.F.R. § 4.124a, DC 8045 Note (4).  This classification does not affect the rating assigned under DC 8045.

Throughout this appeal, the Veteran has maintained that his tremor and headaches are related to his TBI.  The VA treatment records repeatedly refer to headaches, essential tremors and resultant deep brain stimulation, but do not attribute these symptoms directly to his service-connected TBI.  In a July 2013 letter, the Veteran's physician gave an equivocal opinion that it was "certainly possible that [the Veteran's] traumatic brain injury can be associated with development of this tremor condition and these other non-motor symptoms."  This led VA to obtain the November 2014 opinion which found that his headaches were not attributable to his TBI because they did not present in the manner that post-traumatic headaches would.  This examiner declined to provide a medical opinion on the Veteran's tremors noting that development of this type of symptom so many years after a TBI was very rare and she could not resolve this issue without resorting to mere speculation.  The March 2015 examiner found that it was less likely than not that the Veteran's headaches and tremors were related to his service connected TBI, noting that the Veteran's initial headaches following the injury were not shown to persist and tremors and debilitating headaches were not documented until thirty years after this injury.  This examiner noted that while delayed onset of tremors was possible following a TBI, this was usually related to more moderate to severe TBI associated with blast type injuries that create shear forces on the brain, whereas this Veteran's head injury stemmed from a wrench falling on his head.  Again, as noted in the introduction, appeals on the issues of Parkinsonism and headaches secondary to TBI.  Thus, the Veteran may still seek service connection for those claims by separately perfecting his appeals on those issues.  Unfortunately, as these symptoms have not yet been linked to the Veteran's TBI by medical evidence, they will not be considered here.

Throughout his VA treatment records, the Veteran has complained of tremors and headaches.  There is no objective medical evidence of memory loss; difficulties with concentration, attention, and executive functions; difficulties with social interaction; disorientation; decreased motor activity; visual spatial disorientation; neurobehavioral effects; communication problems; or altered state of consciousness.

In October 2012, the Veteran underwent a VA examination in conjunction with this claim.  At that time, he was always oriented to person, time, place, and situation.  His judgment, motor activity, and consciousness were normal.  His social interaction was routinely appropriate.  He was able to communicate by spoken and written language and able to comprehend spoken and written language.  He had no neurobehavioral effects, scars, or subjective symptoms.  He complained of mild memory loss, attention, concentration, or executive functions, but there was no objective evidence on testing.  The Veteran's subjective residuals included motor dysfunction and headaches.  The examiner noted severe tremor in the right upper extremity and lesser tremor in the head and left arm, but found that the twenty to thirty year gap between the Veteran's in-service head injury and the onset of his symptoms of tremor and headaches and the repeated attribution of these symptoms to other causes in the record made it less likely as not that tremor and headaches are TBI residuals.

In March 2015, the Veteran again underwent a VA TBI examination.  At that time, he had a complaint of mild memory loss, attention, concentration, or executive function impairment without objective evidence on testing.  His judgment was normal.  His social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  Motor activity, visual spatial orientation, and consciousness were normal.  He had no neurobehavioral effects, other residuals, scars, or other pertinent physical findings, complications, conditions, signs and/or symptoms.  He was able to communicate by spoken and written language and able to comprehend spoken and written language.  He had three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships.  He reports subjective symptoms of headaches and tremor that impair function.  This disability did not impact his ability to work.

Based on the above, the Veteran's residuals of traumatic brain injury most nearly approximate the criteria for the current 10 percent evaluation.  His associate cognitive impairment is characterized by subjective complaints of memory loss and difficulties with concentration, attention, and executive functions, but there is no objective evidence of this on testing.  Therefore, that facet is level 1.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  His judgment was consistently described as normal or good.  Likewise, he has consistently been fully oriented.  His social interactions were routinely appropriate.  No motor activity, visual spatial orientation, communication, or consciousness problems were noted.  He had no neurobehavioral effects.  Thus, each of these facets is evaluated as 0 level impairment.  See id.  The Veteran's subjective symptoms have been described as three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships, which warrants an evaluation of level 1 impairment for this facet.  See id.

For the reasons and bases delineated above, the highest level of impairment for any facet is level 1, which is the equivalent of a 10 percent disability evaluation.  Id.  Therefore, the Veteran's symptoms warrant the current 10 percent evaluation and entitlement to an increase evaluation is not warranted.  The preponderance of the evidence is against a rating higher than the current 10 percent for the Veteran's residuals of TBI.  38 C.F.R. § 4.7.

Low Back Disability

The Veteran was originally granted service connection for residuals of a back injury in a July 1976 rating decision, which assigned a 10 percent rating effective December 16, 1975.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V; see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In October 2012 the Veteran underwent a VA examination in conjunction with this claim.  At that time he reported daily low back pain with occasional radiation into the bilateral legs, with numbness in the anterior thighs and feeling of weakness, intermittent stiffness, and decreased range of motion.  He stated that he could not sit for more than 30 minutes before needing to move around or get up.  He also stated that he could not walk more than one hour before needing to sit and rest.  He was independent with activities of daily living.  Back pain and other medical issues caused him the avoid yard work and other activities.  He continued to work as a postal worker, noting that his seniority allowed him to have a vehicle and a route that did not involve much walking.  He was able to limit his walking at work to 30 minutes at a time.  He did not report flare-ups.  Range of motion testing found flexion to 60 degrees with objective evidence of pain at 60 degrees, extension to 20 degrees with objective evidence of pain at 20 degrees, bilateral lateral flexion to 20 degrees with objective evidence of pain at 20 degrees, and bilateral lateral rotation to 20 with objective evidence of pain at 20 degrees.  He was unable to complete repetitive motion testing due to severe tremors in right arm which altered his balance and caused significant frustration.  The Veteran's back symptoms resulted in functional loss described as pain on movement and interference with sitting standing and/or weight-bearing.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  Specifically, he complained of pain with palpation of mid lumbar spine and bilateral lumbar muscles.  He did not have guarding or muscle spasm of the thoracolumbar spine.  He had full muscle strength with no atrophy.  His sensory exam results were normal.  Straight leg testing was negative.  This examiner found no radiculopathy or other neurologic abnormalities and no intervertebral disc syndrome.  The Veteran occasionally used a store bought elastic back brace.  He also had a cane issued by his medical providers, but did not use it.  There was no functional impairment of an extremity due to this disability such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There were no associated scars.  Arthritis was shown on x-ray.

In a February 2013 addendum opinion, the examiner noted that the Veteran had had two intercurrent back injuries since his separation from service.  His January 1984 fall on icy steps resulted in instant low back pain with radiation to left thigh followed by several months of severe back pain and an eventual diagnosis of herniated discs at L4-5 and L5-S1.  His February 1989 injury after lifting a mail bag was noted to be related to the herniated discs and not to his service related strain injury.  This examiner opined that the Veteran's current back conditions of disc disease and osteoarthritis were not likely related to his service connected lumbar strain and instead were more likely related to his intercurrent back injuries.

VA treatment records note Botox injections in February 2013 for lumbar back pain and muscle spasms.

At his April 2014 RO hearing the Veteran reported taking Naprosyn for low back pain.  This pain was made worse by prolonged standing, bending, and/or twisting.

In March 2015, the Veteran again underwent a VA examination in conjunction with this claim.  At that time he reported daily low back pain, stiffness, and decreased range of motion.  At times there was radiation into the bilateral legs, with numbness and weakness.  He stated that he could sit for about 30 minutes before needing to move around or get up.  He was no longer able to walk for any significant period of time without needing to take a break.  He remained independent with activities of daily living.  He avoided many activities he used to do, such as yard work, secondary to low back pain (and other medical issues).  He no longer worked for the post office due to medical conditions including back pain.  He reported flare-ups related to prolonged sitting, standing, walking, physical activity, and bending.  Range of motion testing found forward flexion to 50 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  Pain was noted on exam but it did not result in or cause functional loss.  The Veteran was able to perform repetitive use testing without additional functional loss.  This examiner was unable to predict, without resorting to speculation, whether there would be further limitation of function or motion with flare or repeated activity.  There was tenderness over lumbar spine and lumbar muscles bilaterally.  There was no muscle spasm.  There was localized tenderness and guarding, but these did not result in abnormal gait or abnormal spinal contour.  The Veteran had full muscle strength and no atrophy.  His sensory and reflex exam results normal.  There was no radicular pain or other signs or symptoms due to radiculopathy and no other neurologic abnormalities.  There was no ankylosis.  There was intervertebral disc syndrome, but no physician prescribed bed rest for this.  Use of a brace and cane were noted both as "regular" and as "as needed."  There was no functional impairment of an extremity due to this disability such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There were no associated scars.  Arthritis was shown on x-rays.  There was no thoracic vertebral fracture with loss of 50 percent or more of height.  There were no other significant diagnostic test findings and/or results.  This disability impacted his ability to work due to limitations to prolonged sitting, standing, walking, bending and physical exertion, which resulted in him being unable to continue to perform work duties at post office.

In an April 2015 addendum, the examiner clarified that lumbar disc disease and osteoarthritis were causing the Veteran's symptoms, and not the service-connected strain.

Based on the above, the Veteran's low back symptoms consist of pain, inconsistent reports of muscle spasm that was not severe enough to result in an abnormal gait or abnormal spine contour, limitation of flexion to no less than 50 degrees, and combined range of motion of no less than 145 degrees, but not ankylosis.  These symptoms would meet the criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine if they were attributed to a service connected disability.  Unfortunately, however, these symptoms have not been associated with his service connected lumbar strain.  Instead, they have specifically been attributed to herniated discs caused by the intercurrent January 1984 injury.  While mindful of the Court's holding, in Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), the Board finds that the April 2015 addendum clearly distinguishes between the symptoms associated with the service connected lumbosacral strain and the non-service connected lumbar disc disease and osteoarthritis, which was caused by an intercurrent injury.  Ultimately, this addendum noted that the Veteran's service connected lumbar strain is not responsible for any current symptoms.  As such, a rating higher than the current 10 percent is not warranted and the claim is denied.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as cognitive impairment or ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER


A rating higher than 10 percent for traumatic brain injury (TBI) is denied.

A rating higher than 10 percent for lumbosacral strain is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


